Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 07/01/2022 has been entered. Claims 1-2, 5-11, 13, and 15-22 are now pending in the application. Claims 1 and 8 have been amended, and new claims 17 -22   have  been added by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP 2017-252987, filed 12/28/2017 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 15-16, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (hereafter Kanno, of record) US 20050207013 A1 in view of Mossberg et al. (hereafter Mossberg) US 20090116790 A1. 
In regard to independent claim 1,  Kanno teaches (see Figs. 1-9) a scale (i.e. as scale grating element 5 for photoelectric encoder for precise measurements and method of manufacturing the scale, see Title, Abstract, paragraphs [03, 13-19, 31-34, 49-53], see e.g. Figs. 1-2, 6-8) comprising:  
5a substrate (substrate 17 e.g. of glass or silicon, paragraphs [33-34], as depicted in Figs. 2, 6-8); 
a first metal layer directly formed on the substrate (i.e. first metal layer 21 of e.g. chromium directly on substrate 17, as clearly depicted in e.g. Figs. 6-8, see paragraphs [13-19, 49-53]); 
a second metal layer directly formed on the first metal layer (i.e. second metal layer 23 of e.g. tungsten directly on first metal layer 21 of e.g. chromium, as clearly depicted in Figs.6-8, see paragraphs [49-53]); and 
scale gratings that are formed on the second metal layer and have a plurality of metal gratings at a predetermined interval (i.e. as scale grating 5 has optical grating 19, e.g. of chromium layer 29, and metal 23, paragraphs [13-19, 49-53], as depicted in Figs. 6-8), 
10wherein the first metal layer is one of Cr, Ti, Ta and TiSi2 (i.e. as first metal layer 21 of e.g. chromium, and second metal layer 23 of e.g. tungsten, paragraphs [13-19, 49-53]),
wherein the second metal layer is made of metal (i.e. as second metal layer 23 of e.g. tungsten, paragraphs [13-19, 49-53]), 
wherein the first metal layer is a flat layer (i.e. as first metal layer 21 of e.g. chromium that is deposited as flat layer on flat glass or Si substrate 17 by e.g. spattering, paragraphs [13-19, 40, 49-53], as depicted in e.g. Figs. 6-8), and 
wherein the second metal layer is a flat layer (i.e. as second metal layer 23 of e.g. tungsten that is deposited as flat layer on flat glass or Si substrate 17 by e.g. spattering, moreover the metal layer 23 has uniform portions/projections at certain pitch having the same uniform height or depth d, and is therefore flat layer, as described in paragraphs [13-19, 34, 40,49-53], as depicted in e.g. Figs. 6-8). 
Kanno thus teaches the second metal layer (i.e. second metal layer 23 of e.g. tungsten, on layer 21, paragraphs [49-53]) but is silent that it is one of Ni or Au, and on which the scale gratings that are directly formed. 
However, Mossberg teaches in the same field of invention of Highly Efficient Optical Gratings (see e.g. Figs. 22-28, Title, Abstract, paragraphs [02, 05-06, 81-82, 87-91]) and further that the second metal layer is one of Ni or Au and also on which the grating structures are directly formed (i.e. as grating of e.g. Fig. 24 , 28, has a flat gold layer 2504 functioning as reflective layer, on which the grating structures are directly formed of layers 2501,2502, and where the such gold layer is also adhered with chromium layer as adhesion promotion layer to the substrate 2500, see paragraphs [81-82, 87-91], and thus enabling formation of reflection gratings with high efficiency and reduced thickness for diffracting arrangements, e.g. paragraphs [87-91]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reflective gold metal layer, on which the gratings are directly formed, and which is also adhered to substrate with chromium layer according to teachings of Mossberg, as the flat second reflective metal layer of scale grating of Kanno on which the optical grating (19) is directly formed,  in order to enable formation of reflection grating with high efficiency and reduced thickness for diffracting arrangements, (see Mossberg, paragraphs [87-91]). 
Regarding claim 2,  the Kanno-Mossberg combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) that the second metal layer has a reflectivity of 80 % or more with respect to wavelengths from a red light to an infrared 20light (i.e. as gold has higher reflectivity e.g. more the 80% in near infrared and infrared regions, see also paragraphs [13-14, 19, 37, 49-50]; note that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 2112.01).
Regarding claim 5, the Kanno- Mossberg combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) that the scale gratings are made of a metal that is different from the second metal layer (i.e. as scale gratings 29 are made of third metal, which is chromium and therefore same as first metal 21, and tungsten metal in 23, paragraphs [13-19, 49-53], as depicted in Figs. 6-8, thus different than second metal of Au, as per combination with Mossberg, see claim 1 above), and 
30wherein the scale gratings have a reflectivity of 45 % or more with respect to wavelengths of a red light to an infrared light (i.e. as scale gratings 19 of 5 made of metals such as chromium and tungsten have reflectivity higher than 45%, see paragraphs [13-14, 19, 37, 49-50]; note that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 2112.01).
Regarding claim 6, the Kanno-Mossberg combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) that the scale gratings are made of the same metal as the first metal layer (i.e. as scale gratings 29 are made of third metal , which is chromium and therefore same as first metal 21, but different than second metal layer of gold, tungsten, as per combination with Mossberg, see claim 1 above). 
In regard to independent claim 8,  Kanno teaches (see Figs. 1-9) a manufacturing method of a scale (i.e. as scale element 5 for photoelectric encoder for precise measurements and method of manufacturing the scale, see Title, Abstract, paragraphs [03, 13-19, 31-34, 49-53], see e.g. Figs. 1-2, 6-8) comprising: 
forming a first metal layer (i.e. first metal layer 21 of e.g. chromium on substrate 17, paragraphs [13-19, 49-53]), 
a second metal layer (i.e. second metal layer 23 of e.g. tungsten, on layer 21, paragraphs [49-53]), and 
a metal scale grating 5layer on a substrate in this order (i.e. as scale grating 5 that has optical grating 19, e.g. of chromium layer 29 on metal layer 23, that is on layer 21 which is on substrate 17, paragraphs [13-19, 49-53], as depicted in Figs. 6-8); 
the first metal layer being directly formed on the substrate (i.e. first metal layer 21 of e.g. chromium formed directly on substrate 17, as clearly depicted in e.g. Figs. 6-8, see paragraphs [13-19, 49-53]), the second metal layer being directly formed on the first metal layer (i.e. second metal layer 23 of e.g. tungsten directly on first metal layer 21 of e.g. chromium, as clearly depicted in Figs.6-8, see paragraphs [49-53]); and 
forming scale gratings having a plurality of metal gratings at a predetermined interval, by etching the metal scale grating layer (i.e. forming scale grating 5 with gratings 19 at intervals of  chromium layer 29, on metal layer 23, by etching , paragraphs [13-19, 49-53], as depicted in Figs. 6-8), 
10wherein the first metal layer is one of Cr, Ti, Ta and TiSi2 (i.e. as first metal layer 21 of e.g. chromium, and second metal layer 23 of e.g. tungsten, paragraphs [13-19, 49-53]),
wherein the second metal layer is made of metal (i.e. as second metal layer 23 of e.g. tungsten, paragraphs [13-19, 49-53]), 
wherein the first metal layer is a flat layer (i.e. as first metal layer 21 of e.g. chromium that is deposited as flat layer on flat glass or Si substrate 17 by e.g. spattering, paragraphs [13-19, 40, 49-53], as depicted in e.g. Figs. 6-8), and 
wherein the second metal layer is a flat layer (i.e. as second metal layer 23 of e.g. tungsten that is deposited as flat layer on flat glass or Si substrate 17 by e.g. spattering, moreover the metal layer 23 has uniform portions/projections at certain pitch having the same uniform height or depth d, and is therefore flat layer, as described in paragraphs [13-19, 34, 40,49-53], as depicted in e.g. Figs. 6-8). 
Kanno thus teaches the second metal layer (i.e. second metal layer 23 of e.g. tungsten, on layer 21, paragraphs [49-53]) but is silent that it is one of Ni or Au, and the metal scale grating layer being directly formed on the second metal layer. 
However, Mossberg teaches in the same field of invention of Highly Efficient Optical Gratings (see e.g. Figs. 22-28, Title, Abstract, paragraphs [02, 05-06, 81-82, 87-91]) and further that the second metal layer is one of Ni or Au and also on which the grating structures are directly formed  (i.e. as grating of e.g. Fig. 24 , 28, has a flat gold layer 2504 functioning as reflective layer, on which the grating structures are directly formed of layers 2501,2502, and where the such gold layer is also adhered with chromium layer as adhesion promotion layer to the substrate 2500, see paragraphs [81-82, 87-91], and thus enabling formation of reflection gratings with high efficiency and reduced thickness for diffracting arrangements, e.g. paragraphs [87-91]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reflective gold metal layer, on which the gratings are directly formed, and which is also adhered to substrate with chromium layer according to teachings of Mossberg, as the flat second reflective metal layer of scale grating of Kanno on which the optical grating (19) is directly formed,  in order to enable formation of reflection grating with high efficiency and reduced thickness for diffracting arrangements, (see Mossberg, paragraphs [87-91]). 
Regarding claim 9,  the Kanno-Mossberg combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) that the second metal layer is made of a metal that is different from the metal scale gratings layer (i.e. as scale gratings 29 are made of third metal , which is chromium, same as first metal 21, but different than second metal layer 23 i.e. tungsten, see paragraphs [49-53]), and wherein the second metal layer is used as an etching stop layer during the etching (i.e. as second metal layer of 22  is used as etching stopper for third metal layer i.e. 29, see paragraphs [17-19, 51-53]). 
Regarding claim 15, the Kanno-Mossberg combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) that the second metal layer (i.e. as Au layer 2504 of Mossberg inserted directly above layer 21 and directly under gratings 19 (23,29) paragraphs [13-19, 49-53], as depicted in Figs. 6, as per combination with Mossberg, paragraphs [87-91], Figs. 24, 28) is a single flat layer with which the plurality of metal gratings are directly in contact (i.e. as Au layer 2504 of Mossberg is a single flat layer, directly under gratings 19 (23,29), as per combination with Mossberg, paragraphs [87-91], Figs. 24, 28).    
Regarding claim 16, the Kanno-Mossberg combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) that the second metal layer is a single flat layer with which the plurality of metal gratings are directly in contact (i.e. as single flat Au layer 2504 of Mossberg inserted directly above layer 21 and directly under gratings 19 (23,29) paragraphs [13-19, 49-53], as depicted in Figs. 6, as per combination with Mossberg, paragraphs [87-91], Figs. 24, 28), the single flat layer being flat throughout a whole surface of the second metal layer (i.e. as Au layer 2504 of Mossberg is a single flat layer that is flat throughout its whole surface, and directly under gratings 19 (23,29), as per combination with Mossberg, paragraphs [87-91], Figs. 24, 28).    
Regarding claim 19 and 22, the Kanno-Mossberg combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) that the substrate is a glass substrate (i.e. as substrate 17 e.g. of glass, paragraphs [33-34], as depicted in Figs. 2, 6-8);


Claim 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (hereafter Kanno, of record) US 20050207013 A1 in view of Mossberg et al. (hereafter Mossberg) US 20090116790 A1, and further in view of Mossberg et al (hereafter  Mossberg 079) US 8270079 B1.
Regarding claims 7 and 10, the Kanno- Mossberg combination teaches the invention as set forth above and Kanno further teaches the scale (scale element 5 with reflective grating 19, see and as modified per Mossberg, see base claim 1), but it silent that that the scale grating further comprises a protective layer that 6covers the scale gratings and have a diffraction index of 1.3 to 1.6, and regarding claim 10,  that the protective layer is a transparent resin material
However, Mossberg 079, also teaches in the same field of invention of diffraction gratings (see Figs. 1-5, Title, Abstract, col. 3 line 61- col. 4. line 63, col. 8 lines 3-25, line 65-col. 9 line 43) and further teaches that that the scale grating further comprises a protective layer that 6covers the scale gratings, has a diffraction index of 1.3 to 1.6, and  that protective layer is a transparent resin material (i.e. as suitable transparent polymer (or as epoxy resin) with n of 1.5 is used to fill the trenches of the resulting diffraction grating and hence provides protection while also enabling  maximal diffractive strength (see col. 8 line 65-col. 9 line 43). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify resin material for the protective layer of the scale grating of Kanno-Mossberg combination, according to teachings of Mossberg 079 in order to provide protection, and enables maximal diffractive strength (see e.g. Mossberg, col. 8 line 65-col. 9 line 43).


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (hereafter Kanno, of record) US 20050207013 A1 in view of in view of Mossberg et al. (hereafter Mossberg) US 20090116790 A1, and further in view of Speckbacher et al. (hereafter Speckbacher, of record) US 20160216103 A1. 
Regarding claims 11 and 13,  the Kanno-Mossberg combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) the first metal layer (i.e. first metal layer 21 of e.g. chromium on substrate 17, paragraphs [13-19, 49-53]), but is silent that it is one of Ti, Ta and TiSi2.  
However, Speckbacher teaches in the same field of invention of a position-measuring device includes first/second scales (see Figs. 1-5, Title, Abstract, paragraphs [2-4, 10, 27-33, 40-47, 61-64], which also includes substrate 3, 25, first and second metal layers 23, 24 and metal gratings 22, see Fig. 1, paragraphs [29-33, 40-47, 61-64]) and further teaches that the first metal is one of Ti, Ta and TiSi2 (i.e. as lower reflector 23 can be made of titanium (or silicon) in addition to chromium, paragraphs [29, 37, 40-42, 63], therefore enabling the reflectivity of lower reflector as adopted parameter to be suitably selected and modified, see e.g. paragraphs [40-41, 63]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the first metal layer of Kanno with the material of the first meal layer i.e. lower reflector of Speckbacher including titanium (and/or silicon), in order to enable the reflectivity of lower reflector as one adopted parameter to be suitably selected and modified, see e.g. paragraphs [40-41, 63]). 
In addition the known materials (e.g. titanium, silicon in addition to chromium, as presented by the references above) have known reflectivity properties, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include enable the using reflectivity of the reflector as  parameter to be suitably selected and modified, and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (hereafter Kanno, of record) US 20050207013 A1 in view of in view of Mossberg et al. (hereafter Mossberg) US 20090116790 A1, and further in view of Speckbacher et al. (hereafter Speckbacher, of record) US 20160216103 A1. 
Regarding claims 17 and 20,  the Kanno-Mossberg combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) the second metal layer (i.e. second metal layer 23 of e.g.  originally of tungsten, also of gold as per modification with Mossberg that is directly on first metal layer 21 e.g. chromium, as clearly depicted in Figs.6-8, see paragraphs [49-53]), but is silent that it is Ni.  
However, Speckbacher teaches in the same field of invention of a position-measuring device includes first/second scales (see Figs. 1-5, Title, Abstract, paragraphs [2-4, 10, 27-33, 40-47, 61-64], which also includes substrate 3, 25, first and second metal layers 23, 24 and metal gratings 22, see Fig. 1, paragraphs [29-33, 40-47, 61-64]) and further teaches that the second metal is Ni (i.e. as attenuating layer 24 is nickel, paragraphs [29, 37, 42-43, 63], which is particularly advantageous when the reflectivity of scale needs to be reduced, therefore such layer 24 enables the reflectivity of scale suitably reduced and modified, and providing that reduction is achieved in such a way that the layer pack producing the phase deviation remains unchanged, see e.g. paragraphs [42-43, 62]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the second metal layer of Kanno with the material of the meal layer i.e. lower reflector of Speckbacher including titanium (and/or silicon), in order to enable the reflectivity of lower reflector as one adopted parameter to be suitably selected and modified, see e.g. paragraphs [40-41, 63]). 
In addition the known materials (e.g. nickel, titanium, silicon in addition to chromium, as presented by the references above) have known reflectivity properties, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include enable the using reflectivity of the reflector as parameter to be suitably selected and modified, and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.


Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (hereafter Kanno, of record) US 20050207013 A1 in view of in view of Mossberg et al. (hereafter Mossberg) US 20090116790 A1, and further in view of Maeda US 20140367560 A1.
Regarding claims 18 and 21,  the Kanno-Mossberg combination teaches the invention as set forth above and Kanno further teaches (see Figs. 1-9) the first metal layer (i.e. first metal layer 21 of e.g. chromium on substrate 17, paragraphs [13-19, 49-53]), but is silent that it is one of Ta and TiSi2.  
However, Maeda teaches in the same field of invention of a scale for photoelectric encoder (see Figs. 1-5, Title, Abstract, paragraphs [11-15, 26-36], which also includes substrate with grating structure including Cr film 12 which can also be of TiSi2,  see Fig. 1-3, paragraphs [26-35]) and further teaches that the first metal is TiSi2 (i.e. as the scale structure with film on substrate, where the film can be TiSi2 film, paragraphs [11-14, 26-35], thereby forming improved accuracy scale and with lower manufacturing cost). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the first metal layer of Kanno with the material of the first meal layer i.e. film layer of TiSi2 instead of Cr according to teachings of Maeda, in order to provide forming improved accuracy scale and with lower manufacturing cost (see e.g. paragraphs [11-14, 35]). 
In addition the known materials (e.g. nickel, TiSi2 in addition to chromium, as presented by the references above) have known reflectivity properties, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include enable the using reflectivity of the reflector as parameter to be suitably selected and modified, while providing accuracy for the scale and lower manufacturing cost, and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.




Response to Arguments

Applicant's arguments filed in the Remarks dated 07/01/2022 with respect to claim(s) 1  and 8 and its depend claims have been fully considered but are not persuasive. 
Applicant argues on page 6-7 that the cited prior art of Kanno alone or with Mossberg does not disclose  (1) “a first metal layer directly formed on the substrate; a second metal layer directly formed on the first metal layer”, because Kanno allegedly does not disclose second metal layer is one of Ani and Au on which scale gratings are directly formed, and since Mossberg has metal layer formed on substrate, and so teaches away. The Examiner respectfully disagrees. With respect to issue (1) above, as noted in the rejection above, the cited prior art of Kanno teaches most and in combination with the cited prior art of Mossberg teaches and renders obvious all limitations of claims 1 and 8, as Kanno teaches (see Figs. 1-9) a scale (i.e. as scale grating element 5 for photoelectric encoder for precise measurements and method of manufacturing the scale, see Title, Abstract, paragraphs [03, 13-19, 31-34, 49-53], see e.g. Figs. 1-2, 6-8) comprising:  
5a substrate (substrate 17 e.g. of glass or silicon, paragraphs [33-34], as depicted in Figs. 2, 6-8); 
a first metal layer directly formed on the substrate (i.e. first metal layer 21 of e.g. chromium directly on substrate 17, as clearly depicted in e.g. Figs. 6-8, see paragraphs [13-19, 49-53]); 
a second metal layer directly formed on the first metal layer (i.e. second metal layer 23 of e.g. tungsten directly on first metal layer 21 of e.g. chromium, as clearly depicted in Figs.6-8, see paragraphs [49-53]); and 
scale gratings that are formed on the second metal layer and have a plurality of metal gratings at a predetermined interval (i.e. as scale grating 5 has optical grating 19, e.g. of chromium layer 29, and metal 23, paragraphs [13-19, 49-53], as depicted in Figs. 6-8), 
10wherein the first metal layer is one of Cr, Ti, Ta and TiSi2 (i.e. as first metal layer 21 of e.g. chromium, and second metal layer 23 of e.g. tungsten, paragraphs [13-19, 49-53]),
wherein the second metal layer is made of metal (i.e. as second metal layer 23 of e.g. tungsten, paragraphs [13-19, 49-53]), 
wherein the first metal layer is a flat layer (i.e. as first metal layer 21 of e.g. chromium that is deposited as flat layer on flat glass or Si substrate 17 by e.g. spattering, paragraphs [13-19, 40, 49-53], as depicted in e.g. Figs. 6-8), and 
wherein the second metal layer is a flat layer (i.e. as second metal layer 23 of e.g. tungsten that is deposited as flat layer on flat glass or Si substrate 17 by e.g. spattering, moreover the metal layer 23 has uniform portions/projections at certain pitch having the same uniform height or depth d, and is therefore flat layer, as described in paragraphs [13-19, 34, 40,49-53], as depicted in e.g. Figs. 6-8). 
Kanno thus teaches the second metal layer (i.e. second metal layer 23 of e.g. tungsten, on layer 21, paragraphs [49-53]) but is silent about is material as one of Ni or Au, on which the scale gratings that are directly formed. Hence Mossberg was used as Mossberg teaches in the same field of invention of Highly Efficient Optical Gratings (see e.g. Figs. 22-28, Title, Abstract, paragraphs [02, 05-06, 81-82, 87-91]) and further that the second metal layer is one of Ni or Au and also on which the grating structures are directly formed (i.e. as grating of e.g. Fig. 24 , 28, has a flat gold layer 2504 functioning as reflective layer, on which the grating structures are directly formed of layers 2501,2502, and where the such gold layer is also adhered with chromium layer as adhesion promotion layer to the substrate 2500, see paragraphs [81-82, 87-91], and thus enabling formation of reflection gratings with high efficiency and reduced thickness for diffracting arrangements, e.g. paragraphs [87-91]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reflective gold metal layer, on which the gratings are directly formed, and which is also adhered to substrate with chromium layer according to teachings of Mossberg, as the flat second reflective metal layer of scale grating of Kanno on which the optical grating (19) is directly formed,  in order to enable formation of reflection grating with high efficiency and reduced thickness for diffracting arrangements, (see Mossberg, paragraphs [87-91]). 
Hence, contrarily to Applicant’s argument Kanno teaches the first metal layer directly formed on the substrate (i.e. first metal layer 21 of e.g. chromium directly on substrate 17, as clearly depicted in e.g. Figs. 6-8, see paragraphs [13-19, 49-53]), and the second metal layer directly formed on the first metal layer (i.e. second metal layer 23 of e.g. tungsten directly on first metal layer 21 of e.g. chromium, as clearly depicted in Figs.6-8, see paragraphs [49-53]); and that the scale gratings that are formed directly on the second metal layer and have a plurality of metal gratings at a predetermined interval (i.e. as scale grating 5 has optical grating 19, e.g. of chromium layer 29, and metal 23, paragraphs [13-19, 49-53], as depicted in Figs. 6-8), and further teaches that 10 the first metal layer is one of Cr, Ti, Ta and TiSi2 (i.e. as first metal layer 21 of e.g. chromium, and second metal layer 23 of e.g. tungsten, paragraphs [13-19, 49-53]), and that the second metal layer is made of metal (i.e. as second metal layer 23 of e.g. tungsten, paragraphs [13-19, 49-53]). Mossberg was used as Mossberg teaches in the same field of invention of Highly Efficient Optical Gratings (see e.g. Figs. 22-28, Title, Abstract, paragraphs [02, 05-06, 81-82, 87-91]) and further that the second metal layer is one of Ni or Au and also on which the grating structures are directly formed (i.e. as grating of e.g. Fig. 24 , 28, has a flat gold layer 2504 functioning as reflective layer, on which the grating structures are directly formed of layers 2501,2502, and where the such gold layer is also adhered with chromium layer as adhesion promotion layer to the substrate 2500, see paragraphs [81-82, 87-91], and thus enabling formation of reflection gratings with high efficiency and reduced thickness for diffracting arrangements, e.g. paragraphs [87-91]). Mossberg does not teach away because in Mossberg the flat gold layer 2504 functioning as reflective layer, is layer on which  the grating structures are directly formed of layers 2501,2502, see paragraphs [81-82, 87-91]). Hence it was noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reflective gold metal layer, on which the gratings are directly formed, and which is also adhered to substrate with chromium layer according to teachings of Mossberg, as the flat second reflective metal layer of scale grating of Kanno on which the optical grating (19) is directly formed,  in order to enable formation of reflection grating with high efficiency and reduced thickness for diffracting arrangements, (see Mossberg, paragraphs [87-91]). Thus the combination teaches and renders obvious to specify the flat second layer material as Au on which the grating structures are formed according to teaching of Mossberg and apply that aspect to primary reference of Kanno. Mossberg does not teach or suggest that the reflective Au layer on which grating structures are directly formed cannot be formed on a substrate including glass, silicon or chromium materials. 
Applicant’s arguments of the unworkability of the combination, due to teachings of Mossberg reference, appear to be based on a literal application of the actual structure of Mossberg to the actual structure of Kanno.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

The structure taught in the combined teachings of the references, as set forth above, is a proper combination.  Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of scale grating.  See MPEP § 2112.01.  
In response to applicant's arguments regarding issue (1) above, against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific adhesion properties and condition of different metal layers and substrates) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
No additional substantial arguments were presented after page 7 of the Remarks dated 07/01/2022. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872